IN THE COURT OF CRIMINAL APPEALS
                        OF TEXAS
                                        NO. WR-87,319-02


                      EX PARTE ROGER TRUDELL DAVIS, Applicant


             ON APPLICATION FOR A WRIT OF HABEAS CORPUS
      CAUSE NO. 2015CR6145-W1 IN THE 187TH JUDICIAL DISTRICT COURT
                          FROM BEXAR COUNTY


       Per curiam.

                                           OPINION

       Applicant was convicted of aggravated assault with a deadly weapon and sentenced to forty-

three years’ imprisonment. The Fourth Court of Appeals affirmed his conviction. Davis v. State, No.

04-17-00367-CR (Tex. App. — San Antonio, Aug. 8, 2016). Applicant filed this application for a

writ of habeas corpus in the county of conviction, and the district clerk forwarded it to this Court.

See TEX . CODE CRIM . PROC . art. 11.07.

       Applicant contends that appellate counsel failed to timely inform Applicant that his conviction

had been affirmed and advise him of his right to file a pro se petition for discretionary review. Based

on the record, the trial court has determined that Applicant was denied his right to file a pro

se petition for discretionary review.
                                                                                                  2

       Relief is granted. Ex parte Riley, 193 S.W.3d 900 (Tex. Crim. App. 2003). Applicant may

file an out-of-time petition for discretionary review of the judgment of the Fourth Court of Appeals

in cause number 04-17-00367. Should Applicant decide to file a petition for discretionary review,

he must file it with this Court within thirty days from the date of this Court’s mandate.

       Copies of this opinion shall be sent to the Texas Department of Criminal Justice–Correctional

Institutions Division and the Board of Pardons and Paroles.



Delivered:             April 14, 2021
Do not publish